          Case 1:19-cv-11190-RWZ Document 1 Filed 05/28/19 Page 1 of 6



                      UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS
______________________________
                               )
NICHOLE PETERSON               )
       Plaintiff               )
                               )
V.                             )
                               )  Civ. Act. No.:
PLYMOUTH SEA TOURS, LLC )
d/b/a CAPTAIN JOHN BOATS )
       Defendant               )
______________________________)

                PLAINTIFF'S COMPLAINT AND DEMAND FOR TRIAL

       Now comes the Plaintiff in the above-entitled matter and by and through her attorneys

submits the Plaintiff’s Complaint and Demand for Jury Trial.

                                        THE PARTIES

1. The Plaintiff, Nichole Peterson, is a resident of Baltimore, County of Baltimore, State of

   Maryland.

2. The Defendant, Plymouth Sea Tours, LLC, is a limited liability company organized under the

   laws of Massachusetts, with its principal place of business in Plymouth, County of Plymouth,

   Commonwealth of Massachusetts.

3. On or about August 20, 2016, the Defendant, Plymouth Sea Tours, LLC, was doing business

   in the Commonwealth of Massachusetts under the fictitious name Captain John Boats.

                              GENERAL FACTUAL ALLEGATIONS

4. On or about August 20, 2016, the Defendant, Plymouth Sea Tours, LLC, d/b/a Captain John

   Boats offered to the general public deep-sea fishing excursions departing from the Town

   Wharf in Plymouth, Massachusetts.
            Case 1:19-cv-11190-RWZ Document 1 Filed 05/28/19 Page 2 of 6



5. On or about August 20, 2016, the Plaintiff, Nichole Peterson purchased a ticket for a deep-

   sea fishing excursion with the Defendant, Plymouth Sea Tours, LLC, d/b/a Captain John

   Boats.

6. On or about August 20, 2016, the Plaintiff, Nichole Peterson, boarded the M/V ANGLER at

   the Town Wharf in Plymouth, Massachusetts, for a deep-sea fishing excursion with the

   Defendant, Plymouth Sea Tours, LLC, d/b/a Captain John Boats.

7. On or about August 20, 2016, the Plaintiff, Nichole Peterson, boarded an unknown vessel at

   the Town Wharf in Plymouth, Massachusetts for a deep-sea fishing excursion with the

   Defendant, Plymouth Sea Tours, LLC, d/b/a Captain John Boats.

8. On or about August 20, 2016, the Plaintiff, Nichole Peterson, boarded the M/V ANGLER

   using a gangway/ramp.

9. On or about August 20, 2016, the Plaintiff, Nichole Peterson, boarded the unknown vessel

   using a gangway/ramp.

10. On or about August 20, 2016, the Defendant, Plymouth Sea Tours, LLC, d/b/a Captain John

   Boats owned the M/V ANGLER.

11. On or about August 20, 2016, the Defendant, Plymouth Sea Tours, LLC, d/b/a Captain John

   Boats owned the unknown vessel.

12. On or about August 20, 2016, the Defendant, Plymouth Sea Tours, LLC, d/b/a Captain John

   Boats owned the gangway/ramp.

13. On or about August 20, 2016, the Defendant, Plymouth Sea Tours, LLC, d/b/a Captain John

   Boats operated the M/V ANGLER.

14. On or about August 20, 2016, the Defendant, Plymouth Sea Tours, LLC, d/b/a Captain John

   Boats operated the unknown vessel.




                                               2
         Case 1:19-cv-11190-RWZ Document 1 Filed 05/28/19 Page 3 of 6



15. On or about August 20, 2016, the Defendant, Plymouth Sea Tours, LLC, d/b/a Captain John

   Boats was responsible for the gangway/ramp.

16. On or about August 20, 2016, the Defendant, Plymouth Sea Tours, LLC, d/b/a Captain John

   Boats repaired and maintained the gangway/ramp.

17. On or about August 20, 2016, the Defendant, Plymouth Sea Tours, LLC, d/b/a Captain John

   Boats provided the gangway/ramp to its passengers to board vessels for deep-sea fishing

   excursions.

18. On or about August 20, 2016, the Defendant, Plymouth Sea Tours, LLC, d/b/a Captain John

   Boats controlled the M/V ANGLER.

19. On or about August 20, 2016, the Defendant, Plymouth Sea Tours, LLC, d/b/a Captain John

   Boats controlled the unknown vessel.

20. On or about August 20, 2016, the Defendant, Plymouth Sea Tours, LLC, d/b/a Captain John

   Boats controlled the gangway/ramp.

21. The Defendant, Plymouth Sea Tours, LLC, d/b/a Captain John Boats chartered the unknown

   vessel from some other person or entity such that, on or about August 20, 2016, the

   Defendant, Plymouth Sea Tours, LLC, d/b/a Captain John Boats was the owner pro hac vice

   of the unknown vessel.

22. The Defendant, Plymouth Sea Tours, LLC, d/b/a Captain John Boats chartered the M/V

   ANGLER from some other person or entity such that, on or about August 20, 2016, the

   Defendant, Plymouth Sea Tours, LLC, d/b/a Captain John Boats was the owner pro hac vice

   of the M/V ANGLER.

23. On or about August 20, 2016, the M/V ANGLER was located in navigable waters in

   Plymouth Harbor.




                                               3
          Case 1:19-cv-11190-RWZ Document 1 Filed 05/28/19 Page 4 of 6



24. On or about August 20, 2016, the unknown vessel was located in navigable waters in

   Plymouth Harbor.

25. On or about August 20, 2016, and while the M/V ANGLER was still at the Town Wharf in

   Plymouth, Massachusetts, the Plaintiff’s husband suffered a medical emergency and was

   taken off the vessel by emergency responders.

26. On or about August 20, 2016, and while the unknown vessel was still at the Town Wharf in

   Plymouth, Massachusetts, the Plaintiff’s husband suffered a medical emergency and was

   taken off the vessel by emergency responders.

27. The Plaintiff, Nichole Peterson, then walked to the gangway/ramp to disembark the M/V

   ANGLER and rejoin her husband.

28. The Plaintiff, Nichole Peterson, then walked to the gangway/ramp to disembark the unknown

   vessel and rejoin her husband.

29. As she travelled down the gangway/ramp it moved and/or shifted, causing her to fall and

   sustain personal injuries, including but not limited to fractures of her left foot/ankle.

30. Prior to and at the time she sustained the above-mentioned personal injuries, the Plaintiff,

   Nichole Peterson, was exercising due care.

                                         JURISDICTION

31. This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. § 1332 as

   there is complete diversity of citizenship between the parties and the amount in controversy

   exceeds $75,000.00.

32. Alternatively, this Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.

   § 1333.




                                                  4
          Case 1:19-cv-11190-RWZ Document 1 Filed 05/28/19 Page 5 of 6



                                 COUNT I-NEGLIGENCE
          Nichole Peterson v. Plymouth Sea Tours, LLC, d/b/a Captain John Boats

33. The Plaintiffs reiterates the allegations set forth in paragraphs 1-32 above.

34. The personal injuries sustained by the Plaintiff, Nichole Peterson, were not caused by any

   fault on her part, but were caused by the negligence of the Defendant, Plymouth Sea Tours,

   LLC, d/b/a Captain John Boats, its agents, servants and/or employees, including without

   limitation in the following manner:

           a. Defendant, Plymouth Sea Tours, LLC, d/b/a Captain John Boats, its agents,

               servants and/or employees, failed to use reasonable care in securing or keeping

               secure the gangway/ramp which created an unreasonable risk of injury;

           b. Defendant, Plymouth Sea Tours, LLC, d/b/a Captain John Boats, its agents,

               servants and/or employees, negligently instructed and/or allowed the Plaintiff,

               Nichole Peterson, to disembark the M/V ANGLER or unknown vessel using the

               gangway/ramp knowing that it was not reasonably secure, which created an

               unreasonable risk of injury.

           c. Defendant, Plymouth Sea Tours, LLC, d/b/a Captain John Boats, its agents,

               servants and/or employees, negligently operated the M/V ANGLER or unknown

               vessel while the Plaintiff was disembarking using the gangway/ramp, which

               created an unreasonable risk of injury.

           d. Defendant, Plymouth Sea Tours, LLC, d/b/a Captain John Boats, its agents,

               servants and/or employees, negligently failed to provide the Plaintiff with a

               reasonably safe means of egress from the M/V ANGLER or unknown vessel.

           e. The Defendant was further negligent in other respects as may be revealed during

               discovery and shown at trial.



                                                  5
          Case 1:19-cv-11190-RWZ Document 1 Filed 05/28/19 Page 6 of 6



35. As a result of said injuries, the Plaintiff, Nichole Peterson, has suffered pain of body and

   anguish of mind, lost time from her usual work and pursuits, incurred medical expenses, and

   has sustained and will sustain other damages, as will be shown at trial.

       WHEREFORE, the Plaintiff demands judgment against the Defendant, Plymouth Sea

   Tours, LLC, d/b/a Captain John Boats, its agents, servants and/or employees for all damages,

   recoverable under the law against the Defendant, together with interest and costs.

       PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL ISSUES RAISED HEREIN.




                                      Respectfully submitted for the
                                      the Plaintiff, NICHOLE PETERSON,
                                      by her attorney,
Dated: 5/16/2019

                                      /s/ Jonathan E. Gilzean
                                      Jonathan E. Gilzean, Esq.
                                      BBO # 679164
                                      Latti & Anderson LLP
                                      30-31 Union Wharf
                                      Boston, MA 02109
                                      (617) 523-1000




                                                  6
